Citation Nr: 9905862	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  97-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin rash and knots 
on the body.

2.  Entitlement to an increased original rating for post-
traumatic stress disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Son




ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970 and from November 1990 to April 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for skin rash and knots on the body and which 
granted entitlement to service connection for post-traumatic 
stress disorder and assigned a 10 percent rating.

The veteran's claim of entitlement to service connection for 
skin rash and knots on the body is addressed in the remand 
attached to this decision.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
productive of definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people; the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.

2.  The veteran's post-traumatic stress disorder is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSION OF LAW

The criteria for entitlement to an increased original rating 
of 30 percent, but not greater, is warranted for post-
traumatic stress disorder.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his post-traumatic stress disorder 
is more severe than currently rated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are supported by the evidence, to 
the extent that an increased original rating of 30 percent is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

The veteran established service connection for post-traumatic 
stress disorder by means of a January 1997 rating decision, 
which assigned a 10 percent original disability rating.  That 
original rating is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Post-traumatic stress disorder is evaluated 
pursuant to the criteria found in the General Rating Formula 
for Mental Disorders under Diagnostic Code 9411 of the 
Schedule.  38 C.F.R. § 4.130 (1998).  Under those criteria, a 
rating of 10 percent is warranted where the evidence shows 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
rating of 30 percent is warranted where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A rating of 50 
percent is warranted where the evidence shows occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (1998).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the criteria found in the General Rating Formula for 
Psychoneurotic Disorder provided a 10 percent rating where 
the evidence showed less than the criteria for a 30 percent, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating contemplated definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; that the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating contemplated that 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

The VA General Counsel has held that the word "definite," 
as used in 38 C.F.R. § 4.132 to describe a 30 percent degree 
of disability for purposes of rating claims based on certain 
mental disorders, should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  VAOPGCPREC 9-93 (Nov. 
9, 1993).

The United States Court of Veterans Appeals has held that for 
the purpose of appeals, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to November 7, 1996, and the 
criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.

An April 1995 private medical report notes that the veteran 
worked real hard.  He worked at the Anniston Army Depot and 
also ran a small gas station.  He worked six or seven days 
per week under a lot of stress and still had not gotten over 
the accident when his son was killed.  The physician refilled 
his Xanax.

An October 1996 VA post-traumatic stress disorder examination 
notes that the veteran was 46 years old, had been married for 
twenty-three or twenty-four years, and had fathered two 
children, one of whom had died in an automobile accident.  
There was no old chart for the examiner to review.  Due to 
psychogenic numbing and amnesia, the veteran was unable to 
recall the aspects of his Vietnam period.  The veteran was in 
the eighth grade and was doing odd jobs when he entered the 
Marine Corps from 1969 to 1971.  He attained the rank of E-4.  
He was in Vietnam for a year and subsequently was in the 
National Guard for six years and had an honorable discharge 
in 1977.  Regarding Vietnam, the veteran stated that he was 
in the infantry walking, fighting the enemy, seeing dead 
people, and seeing his buddies killed.  He stated that he 
hardly slept as they were always on some sort of watch or 
duty.  He remembered being on bunker watch and also that they 
were guarding the slop, or the food trash can.  He said that 
the army did not want them to give food to starving and dying 
Vietnamese people, including children, but that he gave them 
food as he could not see them starving and going hungry.  The 
veteran continued to experience nightmares and flashbacks and 
reported that his nightmares and flashbacks were increasing 
in frequency as well as in intensity.  He remembered waking 
up and jumping in his sleep with cold sweats and also 
screaming.  He remembered being scared to death in his 
nightmare and at one time he choked his wife and he 
remembered that there were finger marks on her throat.  The 
veteran thinks that he might have killed someone in a 
firefight and remembered going into an ambush.  He thinks 
that he killed people but says they cannot prove it.  The 
examiner imagined that he did it.  The veteran remembered one 
night he was engaged in a fire fight after an ambush.  
However, due to psychogenic amnesia and numbing, the veteran 
was unable to recall important aspects of this trauma and he 
was isolating his affect during the interview.  The veteran 
also remembered being in a booby trap and trying to take it 
down as well as disarm the booby trap.  He reported that 
there were kids and that he could not see them going hungry.  
After Vietnam, the veteran worked in a cotton mill from March 
1972 until 1985, and he said he tried to get a job in 
Anniston Army Depot and it took him approximately 15 years.  
However, since 1985, he had been working at Anniston Army 
Depot until now.  He rebuilds Army tanks in the Army Depot.  
He says that he is okay as long as no one bothered him and no 
one messed with him.  He reported that "I do my job and they 
do theirs as long as they do not bother me and I do not get 
annoyed and I do not fight back."  The veteran was 
experiencing recurrent and intrusive distressing recollection 
of the events as well as a dream of the events.  He was 
reliving experiences like flashbacks and nightmares.  He was 
avoiding thoughts or feelings associated with the trauma and 
said that he did not tell his kids any of his past 
experiences.  He was avoiding activities or situations that 
aroused recollections of the trauma and he had not seen any 
psychiatrist or involved himself in a PTSD group and he did 
not see any war movies anymore.  He had markedly diminished 
interest in significant activities as he did not do gardening 
any more as he used to do before.  He had feelings of 
detachment and estrangement from others as he was easily 
annoyed, and got angry, nervous, and paranoid.  Due to his 
paranoia he is afraid to sleep all by himself.  He also had 
restricted range of affect which had lead to arguments with 
his wife which lead to a hospitalization at Tuscaloosa one 
time.  He had symptoms of autonomic arousal, like difficulty 
falling asleep and staying asleep which results in his 
inability to concentrate and function the following day.  He 
had irritability as well as anger outbursts, which had lead 
to escalating marital discord.  He had difficulty 
concentrating along with symptoms of hypervigilence and 
exaggerated startle response.  The examiner noted a past 
psychiatric history that the veteran was hospitalized for two 
or three days for what he called marital discord, depression, 
and suicidal ideations.  He had been prescribed Xanax for 
sleep for the past four or five years.  He was on Coumadin 
for right-side deep vein thrombosis.  He also had a 
splenectomy after a motor vehicle accident in which his son 
died.  The veteran also had a legal history with DUIs three 
times in the past, but there were no current pending charges 
against him.  After Vietnam, the veteran began abusing 
alcohol to control his nightmares, flashbacks, and symptoms 
of anxiety as well as autonomic arousals.  He continued to 
drink alcohol and he said that he drank anywhere from "four 
to six packs every night."  Without it, he said he was 
unable to sleep or control his symptoms.  He said that his 
nightmares worsened and exaggerated when he did not drink 
alcohol, which lead to alcohol dependency at the present 
time.  He had no withdrawal symptoms like seizure, DTs, or 
blackouts.  Mental status examination found the veteran 
cogent, lucid, and goal directed in his thinking.  Due to 
psychogenic amnesia and numbing, he was unable to recall the 
aspects of his Vietnam experiences.  He was isolating his 
affect during the interview.  He was neatly dressed, 
pleasant, cooperative, engageable, and appropriate in 
interactions and communications.  His psychomotor functions 
were normal.  He had fair eye contact with speech of normal 
rate, rhythm and associations.  His affect was tense, 
restricted and tearful, especially when he was relating 
Vietnam experiences as well as his son's death in a motor 
vehicle accident.  His thought processes were organized, 
relevant, and goal directed.  There was no formal thought 
disorder and he was not responding to internal stimuli.  
There was no flight of ideas, loosening of associations, or 
thought blocks.  There were no auditory or visual 
hallucinations.  He denied any suicidal ideations, 
intentions, or plans.  He was cognitively intact.  He was 
alert and oriented to time, place, person, and situation.  He 
was able to concentrate as he spelled world backwards 
appropriately.  He correctly identified the president and the 
former president.  He was able to register three objects, but 
was unable to retain and recall one of the three objects. He 
stated that a car and a plane are both used for 
transportation and that an apple and an orange are both 
fruits.  His judgment was intact.  The examiner provided axis 
I diagnoses of chronic severe post-traumatic stress disorder 
and alcohol dependency.  The examiner deferred the axis II 
diagnosis.  The examiner provided axis III diagnoses of a 
history of deep vein thrombosis to the right leg, and a 
history of splenectomy, status post motor vehicle accident.  
The examiner provided an axis IV diagnosis of severe chronic 
psychiatric illness, continuing use of alcohol to control 
psychiatric symptoms, and marital discord.  The examiner 
provided an axis V global assessment of functioning of 60, 
with a global assessment of functioning for the previous year 
of 60.

At his November 1996 personal hearing before the undersigned, 
the veteran stated that sometimes he got along well with his 
wife and son, and sometimes he was "on" his son, when his 
son had done nothing.  He stated that he had no friends and 
that he pretty much stayed to himself.  He had a problem 
being around a crowd of people.  At his job, there were 100 
to 200 people.  He worked in an isolated area with another 
guy.  He did his part and stated away from him and let him do 
what he had to do.  The veteran did not attend church 
functions, or ball games, or go to restaurants.  His wife did 
the shopping for the household.  He hadn't been to church 
since before Vietnam.  Loud noises bothered him.  If a car 
backfired, he would jump and look and see what was going on.  
He had a problem with forgetting what he was doing and 
sometimes had to ask his wife or son.  When reminded, he was 
"good to go again."  He was quick to lose his temper and 
kept loaded guns around the house which were not locked up.  
He had a desire to use them for more than hunting and had 
come close to shooting someone.  He had crying spells, which 
started for no reason at all.  He experienced pretty regular 
flashbacks every week, as well as nightmares.  He woke from 
the nightmares with night sweats.  He felt that it seemed 
that nothing ever went right.  He did not watch war movies.  
He lived out in the country and stayed away from everybody.  
He was employed, but did not get along well with supervisors.  
He made big issues over little things when he thought he was 
right and felt he was doing the same work as those in grades 
higher than him and that he should be promoted.  It made him 
mad.  He had been there ten years and only had 20 hours of 
sick leave left.  He went to counseling on Wednesdays at the 
job site.  The veteran had been on Prozac, but was taking 
Valium at that time.  The veteran worked on tanks.  He had a 
lot of room to move around and didn't work elbow to elbow 
with anybody.  The veteran said that Prozac was good but the 
doctors wouldn't let him stay on it.  He was taken off of it 
as he had been taking it too long.  He stated that he might 
get a good two hours total of sleep per night.  He would wake 
up frequently.  Nightmares and flashbacks kept him up as well 
as things that were on his mind.  Seeing Vietnamese did not 
bother him.  Sometimes the news bothered him.  The veteran 
said he didn't think he could go shopping.  At meetings at 
work, he moved far back where he could see everybody and 
didn't want anybody behind him.  He could go into a 
convenience store and out quickly.  His wife did all other 
shopping.  He did not go out to movies or restaurants.  He 
had not been hunting in three or four years.  He felt that 
being out in the woods with guns would not bother him if 
everybody would leave him alone.  The veteran related that he 
became very angry while driving in traffic and related an 
incident where he had shouted at another motorist.  He said 
it was a chore to come to the hearing, driving in traffic and 
trying to find the regional office.  He did not travel much.  
He was paranoid and didn't even see company.  They had one 
neighbor a quarter mile away, but "they stay on their side 
and I stay on my side." 

The Board finds that the criteria for entitlement to a rating 
of 30 percent are met pursuant to the criteria in effect 
prior to November 7, 1996.  The Board finds that the 
veteran's symptoms are productive of definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; and that the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  The Board notes that while the 
veteran's thought processes are intact, he does have a minor 
level of memory impairment resulting in forgetfulness.  The 
evidence shows that the veteran has psychogenic amnesia 
relating to events that occurred in Vietnam, but the evidence 
does not show that he has current problems with amnesia.  His 
sleep impairment causes difficulties in concentration while 
working.  The Board finds that these symptoms, as well as the 
veteran's tendency toward social isolation, result in 
definite social and industrial impairment, which warrants a 
rating of 30 percent.  However, the Board finds that the 
veteran does not meet the criteria for entitlement to a 
rating of 50 percent pursuant to the criteria in effect prior 
to November 7, 1996.  The evidence does not show that the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; or that 
by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  The Board 
notes that the veteran does suffer a degree of social and 
industrial impairment.  However, he has remained at his job 
and has worked a second job, despite such impairment.  He has 
remained with his family for many years.  Despite his 
tendency toward social isolation, the Board does not feel 
that the veteran's level of social and industrial impairment 
rises to the level of considerable as envisioned in the 
rating criteria and feels that his level of impairment is 
more nearly characterized as definite.  Therefore, the Board 
finds that the criteria for entitlement to a rating of 30 
percent, but not greater, are met pursuant to the criteria 
for the evaluation of post-traumatic stress disorder in 
effect prior to November 7, 1996.

The Board finds that the criteria for entitlement to a rating 
greater than 30 percent are not met pursuant to the criteria 
in effect subsequent to November 7, 1996.  The evidence does 
show occupational and social impairment with some reduced 
reliability and productivity.  However, while the veteran may 
have somewhat flattened affect at times, and some 
disturbances of mood, the evidence does not show that the 
veteran has circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; or disturbances of motivation.  
The Board has evaluated the memory loss shown by the veteran 
and finds that it more nearly equates to the mild memory loss 
envisioned by the criteria for a rating of 30 percent.  The 
evidence seems to show that while the veteran may forget what 
task he is occupied with, when reminded of his goal he will 
complete the task.  While the evidence shows that the veteran 
has some difficulty in establishing and maintaining effective 
work and social relationships, the Board finds that the 
overall picture of his symptomatology more nearly 
approximates the criteria for a rating of 30 percent, as he 
does not have many of the symptoms envisioned by the criteria 
for a rating of 50 percent.  Most notably, the veteran's 
judgment, cognition, abstract thinking, and thought processes 
are shown to be intact.  In fact, the Board finds that the 
criteria for a rating of 30 percent seem to describe the 
veteran's severity of symptomatology quite accurately.  The 
evidence shows that the veteran has occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Therefore, the Board finds that 
the criteria for entitlement to a rating greater than 30 
percent are not met, pursuant to the criteria for the 
evaluation of post-traumatic stress disorder in effect 
subsequent to November 7, 1996.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating of 30 percent, 
but not greater, for post-traumatic stress disorder are met, 
and an increased original rating of 30 percent is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(1998).


ORDER

Entitlement to an increased original rating of 30 percent for 
post-traumatic stress disorder is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran's service medical records 
for a period of active duty from November 1990 to April 1991 
are not present in the claims folder.  The Board feels those 
records should be obtained prior to the adjudication of the 
veteran's claim of entitlement to service connection for skin 
rash and knots on the body.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the veteran's 
service medical records for his period of 
active duty from November 1990 to April 
1991.

2.  Following completion of the 
foregoing, the RO should review the issue 
of entitlement to service connection for 
skin rash and knots on the body.  If the 
decision remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

